012213425                                                             6789 ÿÿ2204420443
  ()ÿ+,-./0(12ÿ34567ÿ8+9+8:;<ÿ=>55?ÿ:ÿ/ÿ@ABCD5E?ÿFEÿGÿ0HFDFEGIÿ0GJ5

                             KLMNOPÿ
                                   R N SNOR   ÿPM  R NTM  UNÿ  UVKTNÿ
                                  OWXYZ[\ÿP]XY[]^Yÿ_`ÿUWa]`_[\]W
                bcde12ÿ=e(e1=ÿ)fÿ(g14d0(                                  hKPjmOLNÿMLÿSÿUTMmMLSkÿUSROÿ
                           67                                            ÿ0GJ5ÿcADn5HoÿpqprUTssptrussv
              hVRiKSÿPVKjkSRÿliMNOiOSP                                    25w5EBGE?xJÿ(??yHE5zoÿ2G6FBÿeyHH5J{ÿ45?GFE5B
  NiOÿPO|OLPSLNq
        }I5GB5BÿCAFI?zÿ?yÿ~yAE?ÿ)E5ywÿ?>5ÿdEBF~?D5E?7
        }I5GB5BÿEyIyÿ~yE?5EB5H5ÿ?yÿ~yAE?3J<ÿ ÿ{ÿ>F~>ÿGJÿG~~5}?5Bÿnzÿ?>5ÿ~yAH?7
        GJÿwyAEBÿCAFI?zÿyEÿ~yAE?3J<ÿ ÿGw?5HÿGÿ}I5GÿywÿEy?ÿCAFI?z7
  e>5ÿB5w5EBGE?ÿFJÿGBABF~G?5BÿCAFI?zÿywÿ?>5J5ÿyww5EJ5Jo
   N]YaZÿÿRZ^Y]_\                     LWY[Zÿ_`ÿV``Z\XZ                                                     V``Z\XZÿO\Z U_\Y
   +:ÿb7=707ÿÿ;,ÿGEBÿ;,:3G<3:< g5    0yEJ}FHG~zÿ?yÿ2FJ?HFnA?5ÿGEBÿ?yÿyJJ5JJÿF?>ÿdE?5E?ÿ?yÿ2FJ?HFnA?5 gGzÿ:{ÿ+8: )E5
                                          ?>GD}>5?GDFE5
           e>5ÿB5w5EBGE?ÿFJÿJ5E?5E~5BÿGJÿ}Hy6FB5BÿFEÿ}GC5Jÿ+ÿ?>HyAC>  ywÿ?>FJÿABCD5E?7ÿe>5ÿJ5E?5E~5ÿFJÿFD}yJ5Bÿ}AHJAGE?ÿ?yÿ?>5
  =5E?5E~FECÿ45wyHDÿ(~?ÿywÿ:;,7
        e>5ÿB5w5EBGE?ÿ>GJÿn55EÿwyAEBÿEy?ÿCAFI?zÿyEÿ~yAE?3J<ÿ ÿ7
        0yAE?Jÿey{ÿe>H55{ÿfyAHÿGEBÿfF65ÿGH5ÿBFJDFJJ5BÿyEÿ?>5ÿDy?FyEÿywÿ?>5ÿbEF?5Bÿ=?G?5J7
        dEBF~?D5E?ÿFJÿ?yÿn5ÿBFJDFJJ5Bÿnzÿ2FJ?HF~?ÿ0yAH?ÿyEÿDy?FyEÿywÿ?>5ÿbEF?5Bÿ=?G?5J7
        (}}5GIÿHFC>?JÿCF65E7                            (}}5GIÿHFC>?JÿGF65B7
           d?ÿFJÿyHB5H5Bÿ?>G?ÿ?>5ÿB5w5EBGE?ÿDAJ?ÿEy?Fwzÿ?>5ÿbEF?5Bÿ=?G?5JÿG??yHE5zÿwyHÿ?>FJÿBFJ?HF~?ÿF?>FEÿ8ÿBGzJÿywÿGEzÿ~>GEC5ÿywÿEGD5{
  H5JFB5E~5{ÿyHÿDGFIFECÿGBBH5JJÿAE?FIÿGIIÿwFE5J{ÿH5J?F?A?FyE{ÿ~yJ?J{ÿGEBÿJ}5~FGIÿGJJ5JJD5E?JÿFD}yJ5Bÿnzÿ?>FJÿABCD5E?ÿGH5ÿwAIIzÿ}GFB7ÿdw
  yHB5H5Bÿ?yÿ}GzÿH5J?F?A?FyEÿyHÿwFE5{ÿ?>5ÿB5w5EBGE?ÿDAJ?ÿEy?Fwzÿ?>5ÿ~yAH?ÿGEBÿbEF?5Bÿ=?G?5JÿG??yHE5zÿywÿDG?5HFGIÿ~>GEC5JÿFEÿ5~yEyDF~
  ~FH~ADJ?GE~5J7
                                                                           rvsp
                                                                           2G?5ÿywÿdD}yJF?FyEÿywÿ@ABCD5E?
                                                                           9J9ÿGH5E~5ÿ@7ÿ)xc5FII
                                                                           =FCEG?AH5ÿywÿ@ABF~FGIÿ)wwF~5H
                                                                           kW[Z\^ZÿhÿVLZ]aa{ÿbEF?5Bÿ=?G?5Jÿ2FJ?HF~?ÿ@ABC5
                                                                           cGD5ÿÿeF?I5ÿywÿ@ABF~FGIÿ)wwF~5H
                                                                           9::9+8:
                                                                           2G?5




8998571 1 91789 89 !"#$7%8& 987'                                                                         210
012213425                                                          6789 ÿÿ2204420443
  ,UÿQVWBX>,)(ÿYCPZ[ÿ\Q]Q\^_`ÿ?aPPbÿQÿXÿcdefghRidPib
  ()*)+(,+-.ÿ012345ÿ7148952ÿ:3;<=3=57ÿ                                                                                         MNOPÿQÿRSÿT
  >,?)ÿ+@AB)C.ÿDEDFGHIIDJFKIIL
                                                            ;jkH;21lj=l<
  -aPÿmPSPimNibÿghÿaPfPnoÿpRddgbbPmÿbRÿbaPÿpqhbRmoÿRSÿbaPÿ*PmPfNrÿBqfPNqÿRSÿMfghRihÿbRÿnPÿgdefghRiPmÿSRfÿNÿbRbNrÿbPfdÿRS.ÿ
  stÿdRibah[
       +Rÿ-?C.ÿ(PSPimNibÿhaNrrÿpRRePfNbPÿgiÿbaPÿpRrrPpbgRiÿRSÿ(+,[
       -aPÿpRqfbÿdNuPhÿbaPÿSRrrRvgiOÿfPpRddPimNbgRihÿbRÿbaPÿBqfPNqÿRSÿMfghRih.
       -aPÿ>RqfbÿfPpRddPimhÿbaNbÿbaPÿmPSPimNibÿnPÿgipNfpPfNbPmÿgiÿNÿ>NrgSRfigNÿSNpgrgbowÿhePpgSgpNrroÿ-NSbwÿ>NrgSRfigNwÿnqbÿRiroÿgihRSNf
       NhÿbaghÿNppRfmhÿvgbaÿhPpqfgboÿprNhhgSgpNbgRiÿNimÿheNpPÿNZNgrNngrgbo[ÿ-aPÿ>RqfbÿfPpRddPimhÿbaPÿmPSPimNibÿeNfbgpgeNbPÿgiÿbaPÿW\\X
       xRqfÿBqfPNqÿRSÿMfghRihÿ?qnhbNipPÿ,nqhPÿ-fPNbdPibÿMfROfNd[
       -aPÿmPSPimNibÿghÿfPdNimPmÿbRÿbaPÿpqhbRmoÿRSÿbaPÿ@igbPmÿ?bNbPhÿANfhaNr[
        -aPÿmPSPimNibÿhaNrrÿhqffPimPfÿbRÿbaPÿ@igbPmÿ?bNbPhÿANfhaNrÿSRfÿbaghÿmghbfgpb
                Nbÿ ÿRiÿ [
                NhÿiRbgSgPmÿnoÿbaPÿ@igbPmÿ?bNbPhÿANfhaNr[
        -aPÿmPSPimNibÿhaNrrÿhqffPimPfÿSRfÿhPfZgpPÿRSÿhPibPipPÿNbÿbaPÿgihbgbqbgRiÿmPhgOiNbPmÿnoÿbaPÿBqfPNqÿRSÿMfghRih.
                nPSRfPÿQ.\\ÿMA ÿRiÿy]y]Q\^y [
                NhÿiRbgSgPmÿnoÿbaPÿ@igbPmÿ?bNbPhÿANfhaNr[
                NhÿiRbgSgPmÿnoÿbaPÿMfRnNbgRiÿRfÿMfPbfgNrÿ?PfZgpPhÿUSSgpPf[
        cSÿiRÿhqpaÿgihbgbqbgRiÿaNhÿnPPiÿmPhgOiNbPmwÿbRÿbaPÿ@igbPmÿ?bNbPhÿANfhaNrÿSRfÿbaghÿmghbfgpb[
                                                                  H=<4Hl
  cÿaNZPÿPzPpqbPmÿbaghÿ{qmOdPibÿNhÿSRrrRvh.


            (PSPimNibÿmPrgZPfPmÿRiÿ                                                    ÿbRÿ                                       ÿ
  Nbÿ                                                  wÿvgbaÿNÿpPfbgSgPmÿpReoÿRSÿbaghÿ{qmOdPib[

                                                                         @igbPmÿ?bNbPhÿANfhaNr
                                                                         Boÿ(Peqboÿ@igbPmÿ?bNbPhÿANfhaNr




8998571 1 91789 89 !"#$7%8& 987'                                                                       310
012213425                                                       6789 ÿÿ2204420443
  ,UÿVWXBY>,)(ÿZCP[\ÿ]V^V]_`aÿ?bPPcÿQÿYÿ?dePf[ghPiÿCPjPNhP
  ()*)+(,+-.ÿ012345ÿ7148952ÿ:3;<=3=57ÿ                                                                                          MNOPÿQÿRSÿT
  >,?)ÿ+@AB)C.ÿDEDFGHIIDJFKIIL
                                                         24k=Hl;2=7ÿH=9=52=
  @eRmÿfPjPNhPÿSfRnÿgnefghRmnPmcoÿpRdÿqgjjÿrPÿRmÿhdePf[ghPiÿfPjPNhPÿSRfÿNÿcPfnÿRSÿ.ÿ
  QsÿnRmcbh\
                                                      t5u75<1HvÿG1u7;<;1u2
  wRdÿndhcÿmRcÿxRnngcÿNmRcbPfÿSPiPfNjoÿhcNcPÿRfÿjRxNjÿxfgnP\
  wRdÿndhcÿmRcÿdmjNqSdjjpÿeRhhPhhÿNÿxRmcfRjjPiÿhdrhcNmxP\ÿ
  wRdÿndhcÿfPSfNgmÿSfRnÿNmpÿdmjNqSdjÿdhPÿRSÿxRmcfRjjPiÿhdrhcNmxP\ÿwRdÿndhcÿhdrngcÿcRÿRmPÿifdOÿcPhcÿqgcbgmÿ_XÿiNphÿRSÿfPjPNhPÿSfRn
  gnefghRmnPmcÿNmiÿNcÿjPNhcÿcqRÿZVaÿePfgRigxÿifdOÿcPhchÿcbPfPNScPfoÿmRcÿcRÿPyxPPiÿSRdfÿZWaÿifdOÿcPhchÿePfÿnRmcb\

        -bPÿNrR[PÿifdOÿcPhcgmOÿxRmigcgRmÿghÿhdhePmiPioÿrNhPiÿRmÿcbPÿxRdfczhÿiPcPfngmNcgRmÿcbNcÿpRdÿeRhPÿNÿjRqÿfgh{ÿRSÿSdcdfPÿhdrhcNmxP
        NrdhP\
        wRdÿndhcÿnN{PÿfPhcgcdcgRmÿgmÿNxxRfiNmxPÿqgcbÿ_`ÿ@\?\>\ÿ||ÿQssQÿNmiÿQssQ,ÿRfÿNmpÿRcbPfÿhcNcdcPÿNdcbRfg}gmOÿNÿhPmcPmxPÿRS
        fPhcgcdcgRm\
        wRdÿndhcÿxRRePfNcPÿgmÿcbPÿxRjjPxcgRmÿRSÿ(+,ÿNhÿigfPxcPiÿrpÿcbPÿefRrNcgRmÿRSSgxPf\
        wRdÿndhcÿxRnejpÿqgcbÿcbPÿfP~dgfPnPmchÿRSÿcbPÿ?PyÿUSSPmiPfÿCPOghcfNcgRmÿNmiÿ+RcgSgxNcgRmÿ,xcÿZQWÿ@\?\>\ÿ|ÿV]]_oÿÿaÿNh
        igfPxcPiÿrpÿcbPÿefRrNcgRmÿRSSgxPfoÿcbPÿBdfPNdÿRSÿMfghRmhoÿRfÿNmpÿhcNcPÿhPyÿRSSPmiPfÿfPOghcfNcgRmÿNOPmxpÿgmÿcbPÿjRxNcgRmÿqbPfPÿpRd
        fPhgiPoÿqRf{oÿNfPÿNÿhcdiPmcoÿRfÿqPfPÿxRm[gxcPiÿRSÿNÿ~dNjgSpgmOÿRSSPmhP\
        wRdÿndhcÿeNfcgxgeNcPÿgmÿNmÿNeefR[PiÿefROfNnÿSRfÿiRnPhcgxÿ[gRjPmxP\
  wRdÿndhcÿxRnejpÿqgcbÿcbPÿhcNmiNfiÿxRmigcgRmhÿcbNcÿbN[PÿrPPmÿNiRecPiÿrpÿcbghÿxRdfcÿNhÿqPjjÿNhÿqgcbÿNmpÿRcbPfÿxRmigcgRmhÿRmÿcbP
  NccNxbPiÿeNOP\




8998571 1 91789 89 !"#$7%8& 987'                                                                        10
012213425                                                       6789 ÿÿ2204420443
  -VÿWRXCY?-*)ÿZDQ[\ÿ]W^W]_`aÿ@bQQcÿdÿYÿ@efQg[hiQjÿDQkQOiQ
  )*+*,)-,./ÿ123456ÿ8259:63ÿ;4<=>4>68ÿ                                                                                         NOPQÿRÿSTÿU
  ?-@*ÿ,ABC*D/ÿEFEGHIJJEKGLJJM
                                         3=6l86I8ÿH2l8<=<2l3ÿ2mÿ35n>Io<3<2l
  -iÿfOgcÿSTÿpSegÿiefQg[hiQjÿgQkQOiQqÿpSeÿreicÿsSrfkpÿthcbÿcbQÿTSkkSthuPÿicOujOgjÿsSujhchSuiÿSTÿiefQg[hihSu\ÿ.bQiQÿsSujhchSuiÿOgQ
  hrfSiQjÿvQsOeiQÿcbQpÿQicOvkhibÿcbQÿvOihsÿQwfQscOchSuiÿTSgÿpSegÿvQbO[hSgÿtbhkQÿSuÿiefQg[hihSuÿOujÿhjQuchTpÿcbQÿrhuhrerÿcSSkiÿuQQjQj
  vpÿfgSvOchSuÿSTThsQgiÿcSÿxQQfÿhuTSgrQjqÿgQfSgcÿcSÿcbQÿsSegcÿOvSecqÿOujÿvghuPÿOvSecÿhrfgS[QrQuciÿhuÿpSegÿsSujescÿOujÿsSujhchSu\ÿ
   _\ ySeÿreicÿgQfSgcÿcSÿcbQÿfgSvOchSuÿSTThsQÿhuÿcbQÿTQjQgOkÿzejhshOkÿjhicghscÿtbQgQÿpSeÿOgQÿOecbSgh{QjÿcSÿgQihjQÿthcbhuÿUWÿbSegiÿST
          gQkQOiQÿTgSrÿhrfghiSurQucqÿeukQiiÿcbQÿfgSvOchSuÿSTThsQgÿhuicgesciÿpSeÿcSÿgQfSgcÿcSÿOÿjhTTQgQucÿfgSvOchSuÿSTThsQÿSgÿthcbhuÿO
          jhTTQgQucÿchrQÿTgOrQ\
   W\ -TcQgÿhuhchOkkpÿgQfSgchuPÿcSÿcbQÿfgSvOchSuÿSTThsQqÿpSeÿthkkÿgQsQh[QÿhuicgeschSuiÿTgSrÿcbQÿ?SegcÿSgÿcbQÿfgSvOchSuÿSTThsQgÿOvSec
          bStÿOujÿtbQuÿpSeÿreicÿgQfSgcÿcSÿcbQÿfgSvOchSuÿSTThsQgqÿOujÿpSeÿreicÿgQfSgcÿcSÿcbQÿfgSvOchSuÿSTThsQgÿOiÿhuicgescQj\
   d\ ySeÿreicÿuScÿxuSthuPkpÿkQO[QÿcbQÿTQjQgOkÿzejhshOkÿjhicghscÿtbQgQÿpSeÿOgQÿOecbSgh{QjÿcSÿgQihjQÿthcbSecÿThgicÿPQcchuPÿfQgrhiihSu
          TgSrÿcbQÿ?SegcÿSgÿcbQÿfgSvOchSuÿSTThsQg\
   R\ ySeÿreicÿOuitQgÿcgecbTekkpÿcbQÿ|eQichSuiÿOixQjÿvpÿcbQÿfgSvOchSuÿSTThsQg\
   X\ ySeÿreicÿkh[QÿOcÿOÿfkOsQÿOffgS[QjÿvpÿcbQÿfgSvOchSuÿSTThsQg\ÿ}TÿpSeÿfkOuÿcSÿsbOuPQÿtbQgQÿpSeÿkh[QÿSgÿOupcbhuPÿOvSecÿpSegÿkh[huP
          OggOuPQrQuciÿZiesbÿOiÿcbQÿfQSfkQÿpSeÿkh[QÿthcbaqÿpSeÿreicÿuSchTpÿcbQÿfgSvOchSuÿSTThsQgÿOcÿkQOicÿ_]ÿjOpiÿvQTSgQÿcbQÿsbOuPQ\ÿ}T
          uSchTphuPÿcbQÿfgSvOchSuÿSTThsQgÿhuÿOj[OusQÿhiÿuScÿfSiihvkQÿjeQÿcSÿeuOuchshfOcQjÿshgsericOusQiqÿpSeÿreicÿuSchTpÿcbQÿfgSvOchSu
          STThsQgÿthcbhuÿUWÿbSegiÿSTÿvQsSrhuPÿOtOgQÿSTÿOÿsbOuPQÿSgÿQwfQscQjÿsbOuPQ\
   ~\ ySeÿreicÿOkkStÿcbQÿfgSvOchSuÿSTThsQgÿcSÿ[hihcÿpSeÿOcÿOupÿchrQÿOcÿpSegÿbSrQÿSgÿQkiQtbQgQqÿOujÿpSeÿreicÿfQgrhcÿcbQÿfgSvOchSu
          STThsQgÿcSÿcOxQÿOupÿhcQriÿfgSbhvhcQjÿvpÿcbQÿsSujhchSuiÿSTÿpSegÿiefQg[hihSuÿcbOcÿbQÿSgÿibQÿSviQg[QiÿhuÿfkOhuÿ[hQt\
   U\ ySeÿreicÿtSgxÿTekkÿchrQÿZOcÿkQOicÿd]ÿbSegiÿfQgÿtQQxaÿOcÿOÿkOtTekÿcpfQÿSTÿQrfkSprQucqÿeukQiiÿcbQÿfgSvOchSuÿSTThsQgÿQwseiQiÿpSe
          TgSrÿjShuPÿiS\ÿ}TÿpSeÿjSÿuScÿbO[QÿTekkYchrQÿQrfkSprQucqÿpSeÿreicÿcgpÿcSÿThujÿTekkYchrQÿQrfkSprQucqÿeukQiiÿcbQÿfgSvOchSu
          STThsQgÿQwseiQiÿpSeÿTgSrÿjShuPÿiS\ÿ}TÿpSeÿfkOuÿcSÿsbOuPQÿtbQgQÿpSeÿtSgxÿSgÿOupcbhuPÿOvSecÿpSegÿtSgxÿZiesbÿOiÿpSegÿfSihchSu
          SgÿpSegÿzSvÿgQifSuihvhkhchQiaqÿpSeÿreicÿuSchTpÿcbQÿfgSvOchSuÿSTThsQgÿOcÿkQOicÿ_]ÿjOpiÿvQTSgQÿcbQÿsbOuPQ\ÿ}TÿuSchTphuPÿcbQ
          fgSvOchSuÿSTThsQgÿOcÿkQOicÿ_]ÿjOpiÿhuÿOj[OusQÿhiÿuScÿfSiihvkQÿjeQÿcSÿeuOuchshfOcQjÿshgsericOusQiqÿpSeÿreicÿuSchTpÿcbQÿfgSvOchSu
          STThsQgÿthcbhuÿUWÿbSegiÿSTÿvQsSrhuPÿOtOgQÿSTÿOÿsbOuPQÿSgÿQwfQscQjÿsbOuPQ\
   `\ ySeÿreicÿuScÿsSrreuhsOcQÿSgÿhucQgOscÿthcbÿiSrQSuQÿpSeÿxuStÿhiÿQuPOPQjÿhuÿsghrhuOkÿOsch[hcp\ÿ}TÿpSeÿxuStÿiSrQSuQÿbOi
          vQQuÿsSu[hscQjÿSTÿOÿTQkSupqÿpSeÿreicÿuScÿxuSthuPkpÿsSrreuhsOcQÿSgÿhucQgOscÿthcbÿcbOcÿfQgiSuÿthcbSecÿThgicÿPQcchuPÿcbQ
          fQgrhiihSuÿSTÿcbQÿfgSvOchSuÿSTThsQg\
   \ }TÿpSeÿOgQÿOggQicQjÿSgÿ|eQichSuQjÿvpÿOÿkOtÿQuTSgsQrQucÿSTThsQgqÿpSeÿreicÿuSchTpÿcbQÿfgSvOchSuÿSTThsQgÿthcbhuÿUWÿbSegi\
   _]\ ySeÿreicÿuScÿStuqÿfSiiQiiqÿSgÿbO[QÿOssQiiÿcSÿOÿThgQOgrqÿOrreuhchSuqÿjQicgesch[QÿjQ[hsQqÿSgÿjOuPQgSeiÿtQOfSuÿZh\Q\qÿOupcbhuP
          cbOcÿtOiÿjQihPuQjqÿSgÿtOiÿrSjhThQjÿTSgqÿcbQÿifQshThsÿfegfSiQÿSTÿsOeihuPÿvSjhkpÿhuzegpÿSgÿjQOcbÿcSÿOuScbQgÿfQgiSuqÿiesbÿOi
          ueusbOxeiÿSgÿcOiQgia\
   __\ ySeÿreicÿuScÿOscÿSgÿrOxQÿOupÿOPgQQrQucÿthcbÿOÿkOtÿQuTSgsQrQucÿOPQuspÿcSÿOscÿOiÿOÿsSuThjQuchOkÿberOuÿiSegsQÿSgÿhuTSgrOuc
          thcbSecÿThgicÿPQcchuPÿcbQÿfQgrhiihSuÿSTÿcbQÿ?Segc\
   _W\ }TÿcbQÿfgSvOchSuÿSTThsQgÿjQcQgrhuQiÿcbOcÿpSeÿfSiQÿOÿghixÿcSÿOuScbQgÿfQgiSuÿZhuskejhuPÿOuÿSgPOuh{OchSuaqÿcbQÿfgSvOchSuÿSTThsQg
          rOpÿgQ|ehgQÿpSeÿcSÿuSchTpÿcbQÿfQgiSuÿOvSecÿcbQÿghixÿOujÿpSeÿreicÿsSrfkpÿthcbÿcbOcÿhuicgeschSu\ÿ.bQÿfgSvOchSuÿSTThsQgÿrOp
          sSucOscÿcbQÿfQgiSuÿOujÿsSuThgrÿcbOcÿpSeÿbO[QÿuSchThQjÿcbQÿfQgiSuÿOvSecÿcbQÿghix\
   _d\ ySeÿreicÿTSkkStÿcbQÿhuicgeschSuiÿSTÿcbQÿfgSvOchSuÿSTThsQgÿgQkOcQjÿcSÿcbQÿsSujhchSuiÿSTÿiefQg[hihSu\
                                                      53ÿnÿ2ÿ5ÿ2
  -ÿA\@\ÿfgSvOchSuÿSTThsQgÿbOiÿhuicgescQjÿrQÿSuÿcbQÿsSujhchSuiÿifQshThQjÿvpÿcbQÿsSegcÿOujÿbOiÿfgS[hjQjÿrQÿthcbÿOÿtghccQuÿsSfpÿSTÿcbhi
  zejPrQucÿsSucOhuhuPÿcbQiQÿsSujhchSui\ÿ+SgÿTegcbQgÿhuTSgrOchSuÿgQPOgjhuPÿcbQiQÿsSujhchSuiqÿiQQÿÿÿÿÿ
  ¡¢ÿ£qÿO[OhkOvkQÿOc/ÿttt\eisSegci\PS[\
  )QTQujOuc¤iÿ@hPuOcegQÿ¥¥¥¥¥¥¥¥¥¥¥¥¥¥¥¥¥¥¥¥¥¥¥¥¥¥¥¥¥ÿ)OcQÿ¥¥¥¥¥¥¥¥¥¥¥¥¥¥¥¥¥



8998571 1 91789 89 !"#$7%8& 987'                                                                    (10
012213425                                                    6789 ÿÿ2204420443
  -VÿWXRCY?-*)ÿZDQ[\ÿ]W^W]_`aÿ@bQQcÿdÿYÿ@efQg[hiQjÿDQkQOiQ
  )*+*,)-,./ÿ123456ÿ8259:63ÿ;4<=>4>68ÿ                                                                                    NOPQÿRÿSTÿU
  ?-@*ÿ,ABC*D/ÿEFEGHIJJEKGLJJM
                                           3l>H<6:ÿH2m8<=<2m3ÿ2nÿ35l>Io<3<2m
  _\ .bQÿjQTQpjOpcÿibOkkÿieqrhcÿcSÿcbQÿiQOgsbÿSTÿbhiÿfQgiSptÿfgSfQgcutÿbSrQtÿOpjÿ[QbhskQÿquÿOÿAphcQjÿ@cOcQiÿfgSqOchSpÿSTThsQgtÿSg
      OpuÿScbQgÿOecbSghvQjÿfQgiSpÿepjQgÿcbQÿhrrQjhOcQÿOpjÿfQgiSpOkÿiefQg[hihSpÿSTÿcbQÿfgSqOchSpÿSTThsQgtÿqOiQjÿefSpÿgQOiSpOqkQ
      ieifhshSptÿwhcbSecÿOÿiQOgsbÿwOggOpc\ÿ+OhkegQÿcSÿieqrhcÿcSÿOÿiQOgsbÿrOuÿqQÿPgSepjiÿTSgÿgQ[SsOchSp\ÿ.bQÿjQTQpjOpcÿibOkkÿwOgp
      OpuÿScbQgÿgQihjQpciÿcbOcÿcbQÿfgQrhiQiÿrOuÿqQÿieqxQscÿcSÿiQOgsbQiÿfegieOpcÿcSÿcbhiÿsSpjhchSp\
  W\ .bQÿjQTQpjOpcÿibOkkÿfgS[hjQÿcbQÿfgSqOchSpÿSTThsQgÿwhcbÿOssQiiÿcSÿOpuÿgQyeQicQjÿThpOpshOkÿhpTSgrOchSp\
  d\ -iÿjhgQscQjÿquÿcbQÿfgSqOchSpÿSTThsQgtÿcbQÿjQTQpjOpcÿibOkkÿfOgchshfOcQÿhpÿOpÿSecfOchQpcÿsSggQschSpOkÿcgQOcrQpcÿfgSPgOrÿcSÿSqcOhp
      OiihicOpsQÿTSgÿjgePÿSgÿOksSbSkÿOqeiQ\
  X\ -iÿjhgQscQjÿquÿcbQÿfgSqOchSpÿSTThsQgtÿcbQÿjQTQpjOpcÿibOkkÿfOgchshfOcQÿhpÿOÿfgSPgOrÿSTÿcQichpPÿZh\Q\ÿqgQOcbtÿeghpQtÿiwQOcÿfOcsbt
      Qcs\aÿcSÿjQcQgrhpQÿhTÿbQÿbOiÿgQ[QgcQjÿcSÿcbQÿeiQÿSTÿjgePiÿSgÿOksSbSk\
  R\ .bQÿjQTQpjOpcÿibOkkÿpScÿfSiiQiiÿSgÿbO[QÿOssQiiÿcSÿOpuÿsQkkekOgÿfbSpQÿwhcbSecÿcbQÿOj[OpsQÿfQgrhiihSpÿSTÿcbQÿfgSqOchSpÿSTThsQg\
      .bQÿjQTQpjOpcÿibOkkÿfgS[hjQÿOkkÿqhkkhpPÿgQsSgjiÿTSgÿiesbÿjQ[hsQitÿwbQcbQgÿeiQjÿTSgÿqeihpQiiÿSgÿfQgiSpOktÿcSÿcbQÿfgSqOchSp
      STThsQgÿefSpÿgQyeQic\
  z\ .bQÿjQTQpjOpcÿibOkkÿgQTgOhpÿTgSrÿcbQÿeiQÿSTÿrOghxeOpO\
  U\ -iÿjhgQscQjÿquÿcbQÿfgSqOchSpÿSTThsQgtÿcbQÿjQTQpjOpcÿibOkkÿsSrfkQcQÿefÿcSÿW]ÿbSegiÿSTÿepfOhjÿsSrrephcuÿiQg[hsQÿfQgÿwQQ{ÿepchk
      QrfkSuQjÿTSgÿOcÿkQOicÿd]ÿbSegiÿfQgÿwQQ{ÿSgÿfOgchshfOchpPÿhpÿOÿfgQ[hSeikuÿOffgS[QjÿQjesOchSpOkÿSgÿ[SsOchSpOkÿfgSPgOr\
  `\ -iÿjhgQscQjÿquÿcbQÿfgSqOchSpÿSTThsQgtÿcbQÿjQTQpjOpcÿibOkkÿfOgchshfOcQÿhpÿOÿsSYfOurQpcÿfkOpÿTSgÿcgQOcrQpcÿSgÿcQichpPÿOpjÿibOkk
      rO{QÿfOurQpcÿjhgQsckuÿcSÿcbQÿ[QpjSgÿepjQgÿsSpcgOscÿwhcbÿcbQÿAphcQjÿ@cOcQiÿNgSqOchSpÿVTThsQÿSTÿefÿcSÿ|WRÿfQgÿrSpcb\
  }\ .bQÿjQTQpjOpcÿibOkkÿsSpiQpcÿcSÿcbQÿfgSqOchSpÿSTThsQgÿOpj^SgÿfgSqOchSpÿiQg[hsQÿgQfgQiQpcOch[QÿsSpjeschpPÿfQghSjhsÿepOppSepsQj
      Q~OrhpOchSpiÿSTÿZOaÿOpuÿsSrfecQgtÿSgÿZqaÿsSrfecQgYgQkOcQjÿjQ[hsQtÿSgÿZsaÿQyehfrQpcÿcbOcÿbOiÿOpÿhpcQgpOkÿSgÿQ~cQgpOkÿrSjQr
      wbhsbÿhiÿhpÿcbQÿfSiiQiihSpÿSgÿsSpcgSkÿSTÿcbQÿjQTQpjOpc\ÿ.bQÿjQTQpjOpcÿsSpiQpciÿcSÿgQcghQ[OkÿOpjÿsSfuhpPÿSTÿOkkÿjOcOÿTgSrÿOpu
      iesbÿsSrfecQgtÿsSrfecQgYgQkOcQjÿjQ[hsQtÿSgÿQyehfrQpcÿOiÿwQkkÿOiÿOpuÿhpcQgpOkÿSgÿQ~cQgpOkÿfQghfbQgOkiÿcSÿQpiegQÿsSrfkhOpsQ
      whcbÿsSpjhchSpi\ÿ.bQÿjQTQpjOpcÿsSpiQpciÿcSÿgQrS[OkÿSTÿiesbÿsSrfecQgtÿsSrfecQgYgQkOcQjÿjQ[hsQtÿOpjÿQyehfrQpcÿTSgÿfegfSiQi
      STÿsSpjeschpPÿOÿrSgQÿcbSgSePbÿhpifQschSpÿOpjÿOpOkuihi\ÿ
      .bQÿjQTQpjOpcÿsSpiQpciÿcSÿbO[hpPÿhpicOkkQjÿSpÿOpuÿsSrfecQgtÿsSrfecQgYgQkOcQjÿjQ[hsQtÿOpjÿQyehfrQpctÿOcÿcbQÿjQTQpjOpci
      Q~fQpiQtÿOpuÿbOgjwOgQÿSgÿiSTcwOgQÿiuicQriÿcSÿrSphcSgÿcbQÿeiQÿSTÿiesbÿsSrfecQgtÿsSrfecQgYgQkOcQjÿjQ[hsQtÿOpjÿQyehfrQpcÿOc
      cbQÿjhgQschSpÿSTÿcbQÿfgSqOchSpÿSTThsQgtÿOpjÿOPgQQiÿpScÿcSÿcOrfQgÿwhcbÿiesbÿbOgjwOgQÿSgÿiSTcwOgQÿOpjÿpScÿhpicOkkÿSgÿeiQÿOpu
      iSTcwOgQÿfgSPgOriÿjQihPpOcQjÿcSÿbhjQtÿOkcQgtÿSgÿjQkQcQÿbhiÿsSrfecQgÿOsch[hchQi\ÿ.bQÿjQTQpjOpcÿsSpiQpciÿcSÿpScÿhpicOkkhpPÿpQw
      bOgjwOgQÿwhcbSecÿcbQÿfghSgÿOffgS[OkÿSTÿcbQÿfgSqOchSpÿSTThsQg\
  _]\ .bQÿjQTQpjOpcÿibOkkÿgQPhicQgtÿOiÿgQyehgQjÿhpÿcbQÿxeghijhschSpÿhpÿwbhsbÿbQÿgQihjQitÿOiÿOÿjgePÿSTTQpjQg\




8998571 1 91789 89 !"#$7%8& 987'                                                               (10
012213425                                                             6789 ÿÿ2204420443
  -VÿWXYCZ?-*)ÿ[DQ\]ÿ^W_W^`abÿ@cQQdÿYÿZÿ?efgfhOiÿBShQdOejÿNQhOidfQk
  )*+*,)-,./ÿ123456ÿ8259:63ÿ;4<=>4>68ÿ                                                                                            NOPQÿRÿSTÿU
  ?-@*ÿ,ABC*D/ÿEFEGHIJJEKGLJJM
                                                HI<l<m6:ÿl2m>=6Inÿo>m6:=<>3
          .cQÿpQTQhpOhdÿgqkdÿrOjÿdcQÿdSdOiÿsefgfhOiÿgShQdOejÿrQhOidfQkÿqhpQeÿdcQÿ@scQpqiQÿSTÿNOjgQhdkÿShÿ@cQQdÿR]
                                                    -kkQkkgQhd                       +fhQ                      DQkdfdqdfSh
          .V.-t@                                      u`^^]^^                      uvOf\Qp
        .cQÿpQdQegfhOdfShÿSTÿeQkdfdqdfShÿfkÿpQTQeeQpÿqhdfiÿ ÿ]ÿ-hÿwxyz{y{ÿ}~{xyzÿzÿÿxzÿyÿwÿÿfiiÿQÿQhdQeQp
        OTdQeÿkqscÿpQdQegfhOdfSh]
        TÿdcQÿpQTQhpOhdÿgOQkÿOÿrOedfOiÿrOjgQhdÿQOscÿrOjQQÿkcOiiÿeQsQf\QÿOhÿOrreSfgOdQijÿreSrSedfShQpÿrOjgQhdÿqhiQkkÿkrQsfTfQp
        SdcQefkQÿfhÿdcQÿrefSefdjÿSepQeÿSeÿrQesQhdOPQÿrOjgQhdÿsSiqghÿQiS]ÿSQ\QeÿrqekqOhdÿdSÿ̀aÿA]@]?]ÿÿRRX[fbÿOiiÿhShTQpQeOi
        \fsdfgkÿgqkdÿQÿrOfpÿQTSeQÿdcQÿAhfdQpÿ@dOdQkÿfkÿrOfp]
        DQkdfdqdfShÿOgSqhdÿSepQeQpÿrqekqOhdÿdSÿriQOÿOPeQQgQhdÿuÿ
        .cQÿpQTQhpOhdÿgqkdÿrOjÿfhdQeQkdÿShÿeQkdfdqdfShÿOhpÿOÿTfhQÿSTÿgSeQÿdcOhÿuWY^^ÿqhiQkkÿdcQÿeQkdfdqdfShÿSeÿTfhQÿfkÿrOfpÿfhÿTqiiÿQTSeQ
        dcQÿTfTdQQhdcÿpOjÿOTdQeÿdcQÿpOdQÿSTÿdcQÿqpPgQhdÿrqekqOhdÿdSÿ̀aÿA]@]?]ÿÿR`W[Tb]ÿ-iiÿSTÿdcQÿrOjgQhdÿSrdfShkÿShÿ@cQQdÿRÿgOjÿQ
        kqQsdÿdSÿrQhOidfQkÿTSeÿpQifhqQhsjÿOhpÿpQTOqidÿrqekqOhdÿdSÿ̀aÿA]@]?]ÿÿR`W[Pb]
        .cQÿsSqedÿpQdQegfhQpÿdcOdÿdcQÿpQTQhpOhdÿpSQkÿhSdÿcO\QÿdcQÿOfifdjÿdSÿrOjÿfhdQeQkdÿOhpÿfdÿfkÿSepQeQpÿdcOd/
               .cQÿfhdQeQkdÿeQqfeQgQhdÿfkÿOf\QpÿTSeÿdcQÿ ÿTfhQÿ ÿeQkdfdqdfSh
               .cQÿfhdQeQkdÿeQqfeQgQhdÿTSeÿdcQÿ ÿTfhQ ÿeQkdfdqdfShÿfkÿgSpfTfQpÿOkÿTSiiSk/
         TÿfhsOesQeOdQpÿrOjgQhdÿSTÿdcQÿTfhQÿfkÿpqQÿpqefhPÿfgrefkShgQhdÿOdÿdcQÿeOdQÿSTÿhSdÿiQkkÿdcOhÿuWYÿrQeÿqOedQeÿOhpÿrOjgQhdÿkcOiiÿQ
         dceSqPcÿdcQÿCqeQOqÿSTÿNefkShkÿhgOdQÿ+fhOhsfOiÿDQkrShkffifdjÿNeSPeOg]
         TÿfhsOesQeOdQpÿrOjgQhdÿSTÿdcQÿeQkdfdqdfShÿfkÿpqQÿpqefhPÿfgrefkShgQhdÿOdÿdcQÿeOdQÿSTÿhSdÿiQkkÿdcOhÿuWYÿrQeÿqOedQeÿOhpÿrOjgQhd
         kcOiiÿQÿdceSqPcÿdcQÿCqeQOqÿSTÿNefkShkÿhgOdQÿ+fhOhsfOiÿDQkrShkffifdjÿNeSPeOg]
  +fhpfhPkÿTSeÿdcQÿdSdOiÿOgSqhdÿSTÿiSkkQkÿOeQÿeQqfeQpÿqhpQeÿ?cOrdQekÿ̀^-ÿ̀`^ÿ̀`^-ÿOhpÿ̀`-ÿSTÿ.fdiQÿ̀aÿTSeÿSTTQhkQkÿsSggfddQpÿSh
  SeÿOTdQeÿ@QrdQgQeÿ̀ÿ̀XÿqdÿQTSeQÿ-refiÿWÿ̀R]




8998571 1 91789 89 !"#$7%8& 987'                                                                       (10
012213425                                                       6789 ÿÿ2204420443
  ,TÿUVWBX>,)(ÿYCPZ[ÿ\U]U\^_`ÿ?aPPbÿcÿXÿ?daPefgPÿRSÿMNhiPjbk
  ()*)+(,+-.ÿ012345ÿ7148952ÿ:3;<=3=57ÿ                                                                                           MNOPÿQÿRSÿQ
  >,?)ÿ+@AB)C.ÿDEDFGHIIDJFKIIL
                                                      2G3=749=ÿ1lÿm5no=p<2
          qNZrjOÿNkkPkkPeÿbaPÿePSPjeNjbskÿNtrgrbhÿbRÿuNhvÿuNhiPjbÿRSÿbaPÿbRbNgÿdwrirjNgÿiRjPbNwhÿuPjNgbrPkÿrkÿefPÿNkÿSRggRxk.
  ,[               yfiuÿkfiÿuNhiPjbÿRSÿzÿ^\\[\\ ÿefPÿriiPerNbPghvÿtNgNjdPÿefP
                             +RbÿgNbPwÿbaNjÿ vÿRw
                             rjÿNddRweNjdPÿ ÿ>v ÿ(v ÿ)vRw ÿ ÿ*ÿtPgRx{ÿRw
  B[               MNhiPjbÿbRÿtPOrjÿriiPerNbPghÿYiNhÿtPÿdRitrjPeÿxrba ÿ>vÿ ÿ(v Rwÿÿ*ÿtPgRx`{ÿRw
  >[               MNhiPjbÿrjÿP|fNgÿ ÿ}~ÿ~~ÿÿ~ÿrjkbNggiPjbkÿRSÿzÿ ÿRZPwÿNÿuPwrReÿRSÿ ÿ}~ÿÿ
                     ~vÿbRÿdRiiPjdPÿ ÿ}~ÿÿÿÿÿNSbPwÿbaPÿeNbPÿRSÿbarkÿfeOiPjb{ÿRw
  ([               MNhiPjbÿrjÿP|fNgÿ ÿ}~ÿ~~ÿÿ~ÿrjkbNggiPjbkÿRSÿzÿ ÿRZPwÿNÿuPwrReÿRSÿ ÿ}~ÿÿ
                     ~vÿbRÿdRiiPjdPÿ ÿ}~ÿÿÿÿÿNSbPwÿwPgPNkPÿSwRiÿriuwrkRjiPjbÿbRÿNÿbPwiÿRSÿkfuPwZrkrRj{ÿRw
  )[               MNhiPjbÿefwrjOÿbaPÿbPwiÿRSÿkfuPwZrkPeÿwPgPNkP]uwRtNbrRjÿxrggÿdRiiPjdPÿxrbarjÿ ÿ}~ÿÿÿÿÿNSbPwÿwPgPNkP
                   SwRiÿriuwrkRjiPjb[ÿ-aPÿdRfwbÿxrggÿkPbÿbaPÿuNhiPjbÿugNjÿtNkPeÿRjÿNjÿNkkPkkiPjbÿRSÿbaPÿePSPjeNjbkÿNtrgrbhÿbRÿuNhÿNb
                   baNbÿbriP{ÿRw
  *[               ?uPdrNgÿrjkbwfdbrRjkÿwPONwerjOÿbaPÿuNhiPjbÿRSÿdwrirjNgÿiRjPbNwhÿuPjNgbrPk.
  @jgPkkÿbaPÿdRfwbÿaNkÿPuwPkkghÿRwePwPeÿRbaPwxrkPvÿrSÿbarkÿfeOiPjbÿriuRkPkÿriuwrkRjiPjbvÿuNhiPjbÿRSÿdwrirjNgÿiRjPbNwhÿuPjNgbrPkÿrk
  efPÿefwrjOÿriuwrkRjiPjb[ÿ,ggÿdwrirjNgÿiRjPbNwhÿuPjNgbrPkvÿPdPubÿbaRkPÿuNhiPjbkÿiNePÿbawRfOaÿbaPÿ*PePwNgÿBfwPNfÿRSÿMwrkRjk
  jiNbPÿ*rjNjdrNgÿCPkuRjkrtrgrbhÿMwROwNivÿNwPÿiNePÿbRÿbaPÿdgPwÿRSÿbaPÿdRfwb[
  -aPÿePSPjeNjbÿkaNggÿwPdPrZPÿdwPerbÿSRwÿNggÿuNhiPjbkÿuwPZrRfkghÿiNePÿbRxNweÿNjhÿdwrirjNgÿiRjPbNwhÿuPjNgbrPkÿriuRkPe[
          RrjbÿNjeÿ?PZPwNg
  (PSPjeNjbÿNjeÿ>RX(PSPjeNjbÿ+NiPkÿNjeÿ>NkPÿ+fitPwkÿ}ÿ~~ÿ~vÿ-RbNgÿ,iRfjbvÿRrjbÿNjeÿ?PZPwNgÿ,iRfjbv
  NjeÿdRwwPkuRjerjOÿuNhPPvÿrSÿNuuwRuwrNbP.
          -aPÿePSPjeNjbÿkaNggÿuNhÿbaPÿdRkbÿRSÿuwRkPdfbrRj[
          -aPÿePSPjeNjbÿkaNggÿuNhÿbaPÿSRggRxrjOÿdRfwbÿdRkbYk`.
          -aPÿePSPjeNjbÿkaNggÿSRwSPrbÿbaPÿePSPjeNjbskÿrjbPwPkbÿrjÿbaPÿSRggRxrjOÿuwRuPwbhÿbRÿbaPÿ@jrbPeÿ?bNbPk.ÿ-aPÿMwPgrirjNwhÿTwePwÿRS
          *RwSPrbfwPÿrkÿaPwPthÿiNePÿSrjNgÿNkÿbRÿbarkÿePSPjeNjbÿNjeÿkaNggÿtPÿrjdRwuRwNbPeÿrjbRÿbaPÿfeOiPjb[
  MNhiPjbkÿkaNggÿtPÿNuugrPeÿrjÿbaPÿSRggRxrjOÿRwePw.ÿY^`ÿNkkPkkiPjbvÿYU`ÿwPkbrbfbrRjÿuwrjdruNgvÿY`ÿwPkbrbfbrRjÿrjbPwPkbvÿYV`ÿSrjPÿuwrjdruNgv
  YW`ÿSrjPÿrjbPwPkbvÿYc`ÿdRiifjrbhÿwPkbrbfbrRjvÿYQ`ÿ¡-,ÿNkkPkkiPjbvÿY_`ÿuPjNgbrPkvÿNjeÿY¢`ÿdRkbkvÿrjdgferjOÿdRkbÿRSÿuwRkPdfbrRjÿNjeÿdRfwb
  dRkbk[




8998571 1 91789 89 !"#$7%8& 987'                                                                      010
